DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 03/14/2022 has been entered. Claims 1 and 10 have been amended. Claims 2-5, and 9 are cancelled. Claims 1, 6-8 and 10-13 remain pending in the application. 
Allowable Subject Matter
Claims 1, 6-8 and 10-13 are allowed. The following is an examiner’s statement of reasons for allowance: 
The prior art does not disclose nor render obvious all of the cumulative limitations of independent claim 1 with particular attention to the structural limitations “the marking display region including: a bordering ridge that borders an outer edge of the markings and a plurality of second ridges provided in an inner region of the markings and extending continuously in one direction at a second pitch, ends of the plurality of first ridges and the plurality of second ridges being connected to the bordering ridge, and apexes of the plurality of first ridges and the plurality of second ridges being flush with and connected to an apex of the bordering ridge; the second pitch being wider than the first pitch; and a spacing between bases of adjacent ridges of the plurality of first ridges and a spacing between bases of adjacent 
The closest prior art of record is considered to be Ratliff (US 2002/0174928 A1 – of record) which discloses a tire suitable for providing a striking visual appearance by providing contrasting serrations on the sidewalls of rubber tire. And further that a design pattern 17, construed as a marking display region bordering and being surrounded by the plurality of ridges 20F, the design pattern displaying markings including a symbol. The design pattern further includes: a bordering ridge, see [0056] that borders an outer edge of the markings and a plurality of ridges 20B, construed as second ridges disposed in an inner region of the design pattern which extend continuously in one direction at a second pitch; where ends of the plurality 
Roberts (US 4,198,774 – of record) discloses indicium are configured to have a raised border about its configuration. The border being a lineal projection of substantially equal cross section throughout, and has a cross-sectional width greater than that of any of the projections, while protruding from the surface of the tire an amount equal or up to 5 times the width of the projections bounded thereby, see Col 1 lines 59-68, and Col 3 lines 49-55.
Applicant contends in the Remarks, filed 03/14/2022, on page 4 that:
Applicant has narrowed the claimed range. In the rejection of claim 4, the Office Action relies on Roberts for the width of the smooth surface of the bordering ridge allegedly being within the range of from 5 to 22.5 times the width of each one of the plurality of second ridges. What Roberts discloses is that the border 14 may be up to five times the width of any of the enclosed projections 13, and is preferably about three times the width of the projections 13 (see Roberts at Col. 3, lines 47-59). In other words, while Roberts prefers a border width of three times the projection width, the width can be up to a maximum of five times, and the rejection is seemingly based on the singular point of overlap of Roberts disclosure of up to five times compared with the previously claimed range of from 5 to 22.5 times. Claim 1
has been amended and recites a range of from 7 to 22.5 times the width, which excludes the maximum Roberts width by a significant margin. One of ordinary skill in the art could not have been motivated to use values within the claimed range based on the disclosure of Roberts. For at least the foregoing reasons, Applicant submits that claim 1 is non-obvious over the cited art and respectfully requests that the rejection be withdrawn. 

This argument is convincing. Modified Ratliff does not disclose the width of the smooth surface of the bordering ridge is from 7 to 22.5 times the width of each one of the plurality of second ridges. 
The claims are therefore considered to be patentably distinguished from the prior art of record. The prior art of record, whether taken alone or 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CEDRICK WILLIAMS whose telephone number is (571) 272-9776.  The examiner can normally be reached on Monday - Thursday 8:00 AM--5:00 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center 

/CEDRICK S WILLIAMS/Primary Examiner, Art Unit 1749